Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kathryn Imeli on 05/20/2022.
The application has been amended as follows:
1.	(Currently Amended) A drainage system for aspirating and measuring of body fluids, the drainage system comprising:
-	a peristaltic pump housing and a peristaltic mechanism unit arranged in the peristaltic pump housing; 
-	a fluid collection bag being able to be secured releasably on the peristaltic pump housing; 
-	a rigid pre-chamber arranged to connect a drainage tubing to the collection bag;
-	a pressure sensor located adjacent the rigid pre-chamber and arranged to be in communication with said pre-chamber for sensing a pressure in the rigid pre-chamber or the purpose of controlling the peristaltic pumping mechanism by a pre-set pressure and to determine the level of air leakage; 
-	a plurality of filling level sensors arranged on a backside of the fluid collection bag for detecting a filling level in the fluid collection bag; and
-	a processor configured to:
-	create suction pressure in a tube system for aspirating body fluid by means of the peristaltic mechanism;
-	measure the suction pressure;
-	pause the peristaltic mechanism for a predetermined time;
-	monitor the suction pressure during pumping pause; and
- 	calculate the level of air leakage based on a pressure change during pumping pause, a fixed volume of the rigid pre-chamber, and the predetermined time of pumping pause. 
2.	(Currently Amended) The system according to claim 1 wherein the [[determining]] calculating of the level of air leakage is performed by estimating the time of a pressure drop.
3.	(Currently Amended) The system according to claim 1 wherein said filling level sensors comprise a connector element that transfers the capacitive signals from the fluid collection bag to [[a]] the processor for the purpose of measuring a collected volume.
9.	(Currently Amended) The system according to claim 1, wherein the [[capacitive]] filling sensors are screen-printed inside the fluid collection bag.
11.	(Currently Amended) The system according to claim 1, in which the [[disposable]] filling level sensors are arranged on an inner side wall of the fluid collection bag.
20.	(Currently Amended) The drainage system according to claim 1, further comprising a disposable article, the disposable article comprising the drainage tubing[[,]] arranged in fluid communication with the pre-chamber.
21.	(Currently Amended) The [[disposable article]] drainage system according to claim 20, wherein the disposable article further comprises [[further comprising]] the fluid collection bag and the drainage tubing is connected to the fluid collection bag.
28.	(Currently Amended) The system according to claim 1, wherein the pre-chamber is connected between tubing arranged to be connected to a patient, and at least a portion of the drainage tubing arranged to interact with the peristaltic mechanism.
Claim Interpretation
	In Claim 1, the limitation “a drainage tubing” is interpreted as a distinct element from the limitation “a tube system for aspirating body fluid”. “A drainage tubing” is interpreted as the tubing that extends between the rigid pre-chamber and the fluid collection bag (as shown in Figs. 1 and 2b, tubing 32 and 33; ¶ [0015] of the instant specification describes second portion 32 as transitioning into third portion 33). In contrast, “a tube system for aspirating body fluid” is interpreted as the tubing extending between the patient and the rigid pre-chamber, as the peristaltic mechanism will cause a suction pressure in tube 31 and the pre-chamber 4 (Figs. 1 and 2b, and also supported by instant specification ¶ [0015]). Second portion 32 and third portion 33 will utilize mostly positive pressure to push fluid from the rigid pre-chamber to the fluid collection bag, and as such is distinct from the tube system for aspirating body fluid that experiences suction pressure.
Reasons for Allowance
Claims 1-15, 20, 21, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Peterson (US 2015/0164690), Locke et al (US 2013/0144227), and Balschat et al (US 2003/0136181).
The prior art does not teach or reasonably disclose, alone or in combination, the limitations of Claim 1 including the claimed calculation of the level of air leakage. 
Peterson teaches a drainage system with a peristaltic pump housing and a rigid pre-chamber, however Peterson does not teach or disclose determining or calculating leakage within the system.
Locke teaches a reduced-pressure therapy system which detects the presence of leaks within the system. Locke accomplishes this by either stopping the negative pressure delivered to the dressings and then comparing the pressure decay within the dressings to a set standard decay pattern (Fig. 7, ¶ [0093]) or by stopping the reduced pressure for a time period, restarting the reduced pressure, and comparing the ramp-up pattern to a standard ramp-up pattern (Fig. 8, ¶ [0093]). Neither of these methods calculate the level of air leakage based on a pressure change during the pumping pause and the predetermined time of the pumping pause. Additionally, Locke does not teach a rigid pre-chamber, so even if the level of air leakage was calculated by Locke, the fixed volume of the rigid pre-chamber would not be utilized in the calculation.
Balschat teaches a blood treatment apparatus configured to detect and calculate a leakage volume. However, Balschat calculates the leakage volume by first calculating the leak rate based on the static pressure in the system over predetermined time intervals (¶ [0060, 0083]). Then, the leak rate is used to calculate the leak volume over the predetermined time intervals by integration (¶ [0078, 0083]). Importantly, the calculation of leak rate and leakage volume is done without interrupting the blood treatment, and therefore there is no pumping pause. As such, Balschat does not calculate air leakage based on a pressure change during the pumping pause, a fixed volume of a rigid pre-chamber, and the predetermined time of the pumping pause. Balschat does indicate that, when the leakage volume is determined to be above an acceptable limit, a conventional pressure-holding test is carried out by pausing the blood treatment and determining if there is a loss of leaktightness. However, this method only determines if there is a leakage, but does not calculate the amount of air leakage (¶ [0006, 0084]; the pressure-holding test is describes as being unable to quantitatively record the leak). Balschat does not teach or motivate calculating the air leakage based on a pressure change during a pumping pause, a fixed volume of the rigid pre-chamber, and the predetermined time of pumping pause.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781